Name: Commission Regulation (EC) NoÃ 553/2005 of 11 April 2005 providing for a further allocation of import rights under Regulation (EC) NoÃ 1081/1999 for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production
 Date Published: nan

 12.4.2005 EN Official Journal of the European Union L 93/31 COMMISSION REGULATION (EC) No 553/2005 of 11 April 2005 providing for a further allocation of import rights under Regulation (EC) No 1081/1999 for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1081/1999 of 26 May 1999 opening and providing for the administration of tariff quotas for imports of bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds, repealing Regulation (EC) No 1012/98 and amending Regulation (EC) No 1143/98 (2), and in particular Article 9(3) thereof, Whereas: Article 1 of Regulation (EC) No 1081/1999 provides for the opening, for the period 1 July 2004 to 30 June 2005, of two tariff quotas each of 5 000 head for bulls, cows and heifers other than for slaughter of certain Alpine and mountain breeds. Article 9 of that Regulation provides for a further allocation, for both quotas, of quantities not covered by import licence applications at 15 March 2005, HAS ADOPTED THIS REGULATION: Article 1 The quantities referred to in Article 9(1) of Regulation (EC) No 1081/1999 shall be:  3 711 head for serial number 09.0001,  3 712 head for serial number 09.0003. Article 2 This Regulation shall enter into force on 12 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 131, 27.5.1999, p. 15. Regulation as amended by Regulation (EC) No 1096/2001 (OJ L 150, 6.6.2001, p. 33).